DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-21, 23-28, 34-43 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original specification does not support the limitation “wherein a gloss value of a test specimen made from the composition in gloss units measured at 60 degrees is 70% or greater”.  The test parameters are not specified, and therefore the limitation is broader than the original specification will support.  The original specification discloses: “Additionally, preferably, the gloss measured at an angle of 60° in the dry state (DAM) and also after conditioning (80° C., 80% relative humidity, 120 h) is to be at least 70%.” [0008 of PG Publication].

Claims 46-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original specification does not support the limitation “wherein a gloss value of a test specimen made from the composition in gloss units measured at 60 degrees is within a range of 80-91%”.  The test parameters are not specified, and therefore the limitation is broader than the original specification will support.  The original specification discloses a particular test method for the inventive examples [0117, 0122 of the PG Publication].  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-21, 23-25, 27, 28, 32, 34-39, 43, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (WO 2019/069805) in view of Benstead et al. (2017/0081473).  US 2020/0224028 is being used as an English equivalent to WO 2019/069805 since it is a national stage entry of the international application.
Regarding claim 19, 20, 23-25, 27, 34, 36, 37, 39, and 43:  Yamada et al. teach a composition consisting of 59.2 wt% polyamide, 20 wt% glass fibers, 20 wt% of glass flakes having a thickness of 0.7 microns, and 0.008 wt% of the additives mold release agent CS-8CP and talc [Example 2; Table 1].  The amount of glass fiber + glass flakes = 40 wt% [Example 2; Table 1].  Yamada et al. teach adding up to 20 wt% of a heat stabilizer [0127, 0132].
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.  It would have been obvious to optimize the amount of heat stabilizer for the desired resistance to heat.
The amount of polyamide, 59.2 wt%, is very close to the claimed amount of 57.8 wt%.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
Alternatively, Yamada et al. teach 30 to 70 wt% polyamide [0039-0040].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Yamada et al. teach that the polyamide resin can be any known polyamide without limitation [0042].
Yamada et al. fail to teach the claimed polyamide.
However, Benstead et al. teach that a blend of polyamide 66 and polyamide 6I/6T (EMS-Grivory G21) [0164] allows the stiffness of the polyamide 66 to be retained to higher temperature [0115], and provides advantageous physical properties in glass filled compositions [0007, Examples].  Benstead et al. teach a blend of 75% nylon 66 and 25 wt% polyamide 6I/6T [Table 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the blend of polyamide 66 and polyamide 6I/6T as taught by Benstead et al. as the polyamide in Yamada et al. to provide improved stiffness at higher temperatures, and other physical properties.   
Since the composition is the same as claimed it will possess the claimed gloss value.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  It is noted that the claims do not specify a claimed test method.  Therefore, any test method may be used to meet the claimed value.  
Regarding claim 18:  Yamada et al. teach PXD10 [Examples], which is a semicrystalline semiaromatic polyamide.  
Regarding claim 21:  Yamada et al. teach glass fiber T-765H, which is an E-glass fiber, having a circular cross section [0154].
Regarding claim 28:  0.008 wt% of the additives mold release agent CS-8CP and the crystallization accelerator, talc [Example 2; Table 1].
Regarding claim 32:  Yamada et al. teach that polyamide 66 is a preferred polyamide [0079].
Regarding claims 35 and 45:  Yamada et al. teach T-765H, which has a circular cross section and a dimeter of 10 microns [0154; Examples].
	Regarding claim 38:  Yamada et al. teach 40 wt% [Example 2], which is very close to 42.0 wt%.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
Alternatively, Yamada et al. teach 9 to 50 wt% of the combination of glass fiber and glass flake [0080].  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

Claims 26 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (WO 2019/069805) and Benstead et al. (2017/0081473) as applied to claim 19 above further in view of Mitadera (JP 4894982B).  US 2020/0224028 is being used as an English equivalent to WO 2019/069805 since it is a national stage entry of the international application.
	Yamada et al. teach using a heat stabilizer as taught in Mitadera [0127].
	Mitadera teaches adding a secondary aromatic amine, a sterically hindered phenol, a phosphonite, a phosphite a monovalent or a divalent copper compound [0130-0146].  Mitadera teaches using 0.01 to 1 parts by mass of the heat stabilizer [0148].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.01 to 1 parts by mass of one, or a mixture, of the compounds of Mitadera to the composition of Yamada et al. to improve the heat stability of the composition.  

Claims 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (WO 2019/069805) in view of Benstead et al. (2017/0081473).  US 2020/0224028 is being used as an English equivalent to WO 2019/069805 since it is a national stage entry of the international application.
Yamada et al. teach a composition consisting of 59.2 wt% polyamide, 20 wt% glass fibers, 20 wt% of glass flakes having a thickness of 0.7 microns, and 0.008 wt% of the additives mold release agent CS-8CP and talc [Example 2; Table 1].  The amount of glass fiber + glass flakes = 40 wt% [Example 2; Table 1].  Yamada et al. teach adding up to 20 wt% of a heat stabilizer [0127, 0132].
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.  It would have been obvious to optimize the amount of heat stabilizer for the desired resistance to heat.
Yamada et al. teach that the polyamide resin can be any known polyamide without limitation [0042].
Yamada et al. fail to teach the claimed polyamide.
However, Benstead et al. teach that a blend of polyamide 66 and polyamide 6I/6T (EMS-Grivory G21) [0164] allows the stiffness of the polyamide 66 to be retained to higher temperature [0115], and provides advantageous physical properties in glass filled compositions [0007, Examples].  Benstead et al. teach a blend of 75% nylon 66 and 25 wt% polyamide 6I/6T [Table 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the blend of polyamide 66 and polyamide 6I/6T as taught by Benstead et al. as the polyamide in Yamada et al. to provide improved stiffness at higher temperatures, and other physical properties.   
Since the composition is the same as claimed it will possess the claimed gloss value.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  It is noted that the claims do not specify a claimed test method.  Therefore, any test method may be used to meet the claimed value.  

Allowable Subject Matter
Claim 33 is allowed.

Oath/Declaration
The declaration under 37 CFR 1.132 filed 9/15/2022 is insufficient to overcome the rejections as set forth in the last Office action.
The declaration states that Example 2 of Yamada has a gloss (dry state), in line with what is specified in instant paragraph [0122] of 8.5 at 60° for plates of 2 mm thickness.  This is not persuasive because the claims are not commensurate in scope with the data provided.  The claims do not specify the gloss method.  Furthermore, the claimed ranges are broader than the data in the instant examples will support.  


Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. 
The Applicant has alleged the unexpected results of improved mechanical properties, surface properties and gloss.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.
2)  The improved mechanical properties are expected based upon the disclosure of Benstead et al.  Benstead et al. teach that a blend of polyamide 66 and polyamide 6I/6T (EMS-Grivory G21) [0164] allows the stiffness of the polyamide 66 to be retained to higher temperature [0115], and provides advantageous physical properties in glass filled compositions [0007, Examples].
The Applicant has alleged that there is no motivation to add the heat stabilizer in Yamada.  This is not persuasive because Yamada specifically teaches adding up to 20 wt% of a heat stabilizer [0127, 0132].
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Yamada et al. teach that their polyamide used in their “invention is selectable from any of known polyamide resins without special limitation.” [0042].
The Applicant has alleged that Benstead et al. would require MPMD-T present in the composition.  This is not persuasive because MPMD-T/MPMD-I is an alternative embodiment to 66 + 6I/6T [Table 6].  
The Applicant has made the argument that Yamada teaches PXD10 in the examples, and that Yamada is allegedly focused on semi-aromatic polyamide resins which are crystalline.  This is not persuasive because patents are relevant prior art for all that they contain and not just the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
The Applicant has made the argument that Yamada does not teach any amorphous systems that could lead to a matrix of materials that provide a semicrystalline semiaromatic polyamide.  This is not persuasive because Yamada et al. teach that their polyamide used in their “invention is selectable from any of known polyamide resins without special limitation.” [0042].
	The Applicant has made the argument that neither Yamada nor Benstead are concerned with high gloss.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  See MPEP 2144.
	The Applicant has cited the declaration, which has been addressed above.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763